    Case 1:16-cv-05703-RJD-RLM Document 205 Filed 05/13/19 Page 1 of 3 PageID #: 3148




                                              THE CITY OF NEW YORK
ZACHARY W. CARTER                           LAW DEPARTMENT                                             VALERIE E. SMITH
Corporation Counsel                              100 CHURCH STREET                              Assistant Corporation Counsel
                                                 NEW YORK, NY 10007                                     Phone: (212) 356-2398
                                                                                                           Fax: (212) 356-3509
                                                                                                          vsmith@law.nyc.gov
                                                                               May 13, 2019
       VIA ECF & EMAIL
       Honorable Judge Raymond J. Dearie
       United States District Judge
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, NY 11201

                              RE:     Lerin Pierce v. Sonia Belardo,
                                      16 CV 05703 (RJD)

       Your Honor:

                      I am an Assistant Corporation Counsel in the office of Zachary W. Carter,
       Corporation Counsel of the City of New York, representing the sole remaining defendant,
       Officer Sonia Belardo, in the above captioned action. Defendant writes in furtherance of the
       issue raised this afternoon by Your Honor, namely whether plaintiff’s continued reference to
       defendant Belardo’s conduct as being “reckless” is appropriate. For the reasons explained
       herein, the answer to Your Honor’s question is unequivocally “No.”

                       Plaintiff’s sole claim is that, pursuant to the Fourth Amendment, he was
       intentionally subjected to an unreasonable seizure through means of excessive force. This is what
       plaintiff pled in his complaint and this is precisely what he testified to under oath at the first trial
       in this action. Notwithstanding, during her opening statement, plaintiff’s counsel suggested to the
       jury that defendant Belardo acted recklessly. Plaintiff should not be permitted to refer to
       defendant Belardo’s actions as “reckless” because it is inconsistent with well-established
       Supreme Court precedent that requires him to show intentionality and not recklessness in the
       Fourth Amendment context and particularly on the unique facts of this case.

                       In the context of the facts alleged, and in light of the testimony thus far, the only
       scenario that could give rise to a constitutional violation where by plaintiff was unreasonable
       seized by means of excessive force would be if Officer Belardo intentionally struck him with her
       car, i.e., she used her vehicle as a weapon to strike plaintiff. In California v. Hodari D., 499
       U.S. 621, 626 (1991), the Supreme Court held that a police pursuit in attempting to seize a
       person does not amount to a “seizure” within the meaning of the Fourth Amendment. This is
       consistent with the Supreme Court’s earlier holding in Brower v. County on Inyo, 489 U.S. 593
       (1989) in which the Court explained that “a Fourth Amendment seizure does not occur whenever
Case 1:16-cv-05703-RJD-RLM Document 205 Filed 05/13/19 Page 2 of 3 PageID #: 3149



  there is a governmentally caused termination of an individual’s freedom of movement (the
  innocent passerby), nor even whenever there is a governmentally caused and governmentally
  desired termination of an individual’s freedom of movement (the fleeing felon), but only when
  there is a governmental termination of freedom of movement through means intentionally
  applied.” (emphasis added). The Supreme Court illustrated the point by saying that no Fourth
  Amendment seizure would take place where a “pursuing police car sought to stop the suspect
  only by the show of authority represented by flashing lights and continuing pursuit,” but
  accidentally stopped the suspect by crashing into him. Id., at 597.

                  Consistent with the Supreme Court’s holding in Brower, the Seventh, Eighth,
  Tenth, and Eleventh Circuits have all held that there can be no seizure where a police officer
  accidentally struck and killed a fleeing motorcyclist during a high-speed pursuit See, e.g.,
  Campbell v. White, 916 F.2d 421, 423 (7th Cir. 1990), cert. denied, 499 U.S. 922 (1991); see
  also Evans v. Hightower, 117 F.3d 1318 (11th Cir. 1997) (holding that “the act of being run over
  by Hightower’s vehicle was not part of the seizure, but was rather, the accidental effect of
  otherwise lawful government conduct” where there was no “evidence that the act of running him
  over with a patrol vehicle was intended as a means to seize him”); Apodaca v. Rio Arriba Cnty.
  Sheriff's Dep’t, 905 F.2d 1445, 1447 (10th Cir. 1990) (holding that collisions between police
  vehicles and others caused by police negligence clearly fall on the “tort” side of the line); Roach
  v. City of Fredericktown, Mo., 882 F.2d 294, 296 (8th Cir. 1989) (holding that a collision
  between police officer and another car did not constitute a seizure where officer did not intend
  for pursuit to end by means of an accident). Because plaintiff must show intentional conduct, he
  cannot meet his burden by simply showing that the defendant’s conduct was reckless. Plaintiff
  should therefore be precluded from suggesting to the jury that anything less than intentional
  conduct is required. 1

                 Second, as the Court is aware, today, plaintiff testified that he was viciously
  assaulted after he hit defendant Belardo’s car. Plaintiff’s counsel also elicited testimony about
  the time plaintiff spent in the precinct following his arrest, the time he spent in Court, and the
  disposition of the underlying criminal charges that were brought against him. As there is no
  claim for false arrest (plaintiff withdrew it) and the jury found that no excessive force was used
  in the handcuffing of plaintiff or thereafter, this testimony should not have been heard by the
  jury. Your Honor has already indicated that there will be an instruction issued to the jury to
  address these issues. Defendant Belardo requests that the Court issue the instruction to the jury
  before plaintiff is allowed to complete his testimony as it will directly impact the scope of
  defendant’s cross examination of plaintiff. Counsel will be prepared to discuss this tomorrow
  morning at 8:30 a.m., if Your Honor is so inclined.




  1
    This is consistent with defendant’s proposed jury charge which only contains references to
  “intentional” conduct.



                                                  2
Case 1:16-cv-05703-RJD-RLM Document 205 Filed 05/13/19 Page 3 of 3 PageID #: 3150



               Thank you for your consideration therein.

                                                           Respectfully submitted,

                                                                  /s/
                                                           Valerie E. Smith
                                                           Assistant Corporation Counsel
                                                           Special Federal Litigation Division

  cc:   VIA ECF
        Gregory Antollino, Esq.
        Daniella Nanau, Esq.
        Attorneys for Plaintiff




                                               3
